department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date sr gui form 18s6ce c189 g ftg dollar_figure -10 contact person identification_number telephone number t eo b4 employer_identification_number ‘legend h q dear applicant this is in response to h's ruling_request dated date concerning the tax consequences of h’s proposed fee for services plan the information submitted shows that h is a non-profit entity organized to operate a retirement home for elderly q members this home includes a 40-bed medical clinic which is no longer in use h has been recognized by the internal_revenue_service as an organization described in sec_501 of the internal_revenue_code and has been classified as an organization which is not a private_foundation because it is a publicly_supported_organization as described in sec_170 and sec_509 of the code all of h’s current occupants are defined as traditional residents a traditional resident upon entering the facility assigns ail of his or her assets and income to h including any and all gifts made by him her within the last three years h is currently operating at less than half of its capacity h proposes that a fee for services plan be implemented to accommodate those persons who would like to be residents of h without assigning their assets and income to it h hopes to operate at a full occupancy rate by filling its vacancies with fee residents the proposed fee residents will be required to make a deposit upon entry a resident who withdraws or passes away within months of entry into h will be refunded the unearned portion of the entrance fee h plans on earning the deposit at the rate of the first month and every month thereafter until the funds are depleted jn addition h will charge a daily fee for the retirement facility each fee resident will have the same access to doctors and nurses that traditional residents have the daily rates charged to the fee resident will be the same as that charged to a traditional resident fee residents will not be evicted should they become unable to pay the monthly fee in the event that a fee resident can no longer pay pursuant to the fee plan the resident will have the option to transfer over to the traditional plan so long as the resident makes the required assignment of assets and income to h no fee resident will be denied admission under the traditional plan all residents will have access to doctors and nurses paid for by h currently h does not carry any indebtedness beyond monthly bills and maintenance it maintains adequate reserves in order to care for the residents after their resources have been depleted as well as for upkeep and physical expansion sec_501 of the code provides exemption for organizations organized and operated exclusively for purposes that are educational and charitable sec_1_501_c_3_-1 of the income_tax regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_511 of the code imposes a tax on the unrelated_business_income of every organization_exempt_from_taxation under sec_501 a sec_542 of the code defines unrelated_business_taxable_income as gross_income derived by an organization from any unrelated_trade_or_business tegularly carried on by it less deductions directly connected with the carrying on of such trade_or_business sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of an organization for income or funds or the use it makes of the profits derived to the exercise or performance by an organization of its exempt functions sec_1_513-1 of the regulations provides that a trade_or_business is substantially related only if the production or distribution of the goods or the performance of the services from which the gross_income is derived contributes importantly to the accomplishment of the purposes for which exemption was granted revrul_72_124 1972_1_cb_145 provides the requirements that the homes for the aged must meet to qualify for exemption under sec_501 of the code it is recognized in this ruling that the aged apart from considerations of financial distress are also as a class highly susceptible to other forms of distress in the sense that they have special needs because of their advanced years an organization otherwise qualified for charitable status under sec_501 that devotes its resources to the operation of a home for the aged will qualify for charitable status for purposes of federal tax law if it operates in a manner designed to satisfy the three primary needs of aged persons these are the need for housing the need for heath care and the need for financial security the fact that the organization charges an entrance fee and-only accepts residents with the financial ability to pay its established rates does not hinder its exemption since it provides the security that if subsequently a resident could no longer pay the home would incur all costs h conforms to the requirements of revrul_72_124 supra since it provides the three primary criteria necessary for homes for the aged and is operating to provide its services to the aged at the lowest feasible cost based on the above h's fee for services plan is furthering h's exempt_purpose and is substantially related to the purpose for which h was recognized as exempt therefore income derived from h's fee residents will not be classified as unrelated taxable business income as described in sec_512 of the code accordingly based on the facts and circumstances described above we rule as follows implementation of the proposed fee for services plan will not jeopardize the tax-exempt status of h under sec_501 of the code implementation of the proposed fee for services plan will not constitute unrelated_trade_or_business nor will the fees and deposits received constitute unrelated_trade_or_business income within the meaning of sections of the code this ruling is directed only to the organization that requested it sec_6110 of the code provides that that it cannot be used or cited as precedent because this letter could help resolve any future questions about your exempt status and unrelated_trade_or_business activities you should keep it for your permanent records we are sending a copy of this ruling to the ohio te_ge office because this letter could help resolve any questions about your exempt status you should keep it with your permanent records if you should have any questions please contact the person whose name and telephone number are shown above sincerely yours brratd v ak gerald v sack manager exempt_organizations technical group 23d
